—Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered August 5, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
The court responded "meaningfully” to the jury’s note requesting further instruction and information (CPL 310.30; see, People v Almodovar, 62 NY2d 126, 131-132). There was nothing on the face of the note, or otherwise, to suggest that the jury was considering the two vials of crack that were never introduced in evidence in disregard of the court’s repeated instructions and the People’s articulated theory. Thus, there was no need for the court to ask the jury to clarify its note. Concur — Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.